Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 1 of 11 PageID #: 9




              %?<=;=> A
              Exhibit !
                                                                                                        Electronically
                                                                                                        Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
 Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 2 of 11 PageID #: 10
                                                                                20SL-CC04481

                      IN THE CIRCUIT COURT OF ST. LOUIS COUNTY
                                 STATE OF MISSOURI

DESHOUN GOODWIN, individually, and                 )
on behalf of all others similarly situated,        )
                                                   )
     Plaintiff,                                    )
                                                   )
v.                                                 )       Cause No.
                                                   )
                                                   )
BG PRODUCTS, INCORPORATED,                         )
  Serve: Ray L. Connell                            )       Div. No.
         318 West Central                          )
         El Dorado, KS 67042                       )
                                                   )




                                                                                                                                                                          PM
        Defendant.                                 )

                           INTRASTATE CLASS ACTION PETITION

        COMES NOW Plaintiff Deshoun Goodwin, individually, and on behalf of all others

similarly situated, by and through his undersigned counsel, and asserts his cause of action under

the Missouri
the Missouri Merchandising
             Merchandising Practices
                           Practices Act
                                     Act (Chapter
                                         (Chapter 407
                                                  407 R.S.Mo.)
                                                      R.S.Mo.) ("MMPA")
                                                               (“MMPA”) and common law

money had and received against Defendant BG Products, Incorporated, and in support thereof,

states to the Court the following:

                                          BACKGROUND

        1.        Plaintiff Deshoun Goodwin is an adult individual resident of the State of Missouri.

        2.                     Products, Inc.
                  Defendant BG Products, Inc. ("BG
                                              (“BG Products")
                                                   Products”) is
                                                              is aa Kansas
                                                                    Kansas corporation that is
                                                                           corporation that is not
                                                                                               not

registered with the Missouri Secretary of State.

        3.        This Court may exercise personal jurisdiction over BG Products because it

regularly transacts business in Missouri, and the conduct at issue occurred in Missouri or was

otherwise directed
otherwise directed toward
                   toward Plaintiff
                          Plaintiff in Missouri, satisfying
                                    in Missouri, satisfying Missouri's
                                                            Missouri’s long-arm
                                                                       long-arm statute, § 506.500

RSMo.
                                                                                                        Electronically
                                                                                                        Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
 Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 3 of 11 PageID #: 11




       4.      Defendant consciously chose to conduct business with residents of Missouri,

including Plaintiff.

       5.      Defendant purposefully avails itself of the privilege of conducting activities within

the State of Missouri.

       6.      Defendant derives a substantial amount of income from selling its products in the

State of Missouri.

       7.      Defendant has sufficient minimum contacts with Missouri such that asserting

personal jurisdiction over Defendant comports with due process.




                                                                                                                                                                          PM
       8.      This Court has jurisdiction over the subject matter of this civil suit pursuant to the

                      (MO. CONST.
Missouri Constitution (Mo. CONST. Art. V. § 14).

       9.      This Court has statutory authority to grant the relief requested herein pursuant to §

478.070 R.S.Mo.

       10.     Venue is proper in St. Louis County pursuant to § 508.010.4 R.S.Mo.

                                             FACTS

       11.     Plaintiff is the owner of a 2012 Audi A4 bearing the Vehicle Identification Number

                  (the "Vehicle").
WAUBFAFL5CN013703 (the
WAUBFAFL5CNO13703      “Vehicle”).

       12.     On or about February 28, 2019, with Plaintiff presented the Vehicle to Molle Audi

of Kansas City for, among other things, an engine performance restoration service.

       13.     Plaintiff paid $50.61 for an Engine Performance Restoration Kit (BG part number

6579) manufactured by Defendant.

       14.     Of that amount, the value of the actual materials provided was no greater than

$30.00.

       15.     The Engine Performance Restoration Kit includes EPR Engine Performance



                                            Page 2 of 10
                                                                                                         Electronically
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
 Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 4 of 11 PageID #: 12




Restoration (BG part number 109) and Advanced Formula MOA engine oil supplement (BG part

number 115).

        16.    The Engine Performance Restoration Kit, EPR Engine Performance Restoration,

                                    “vehicle protection product"
and Advanced Formula MOA are each a "vehicle                     as that
                                                        product” as that term
                                                                         term is
                                                                              is defined
                                                                                 defined by
                                                                                         by §

385.403(7) R.S.Mo.

        17.    Plaintiff also paid an additional $29.00 to Molle Audi of Kansas City for the labor

associated with the engine performance restoration service.

        18.    Defendant's                                             Defendant’s Lifetime
               Defendant’s Engine Performance Restoration Kit included Defendant's




                                                                                                                                                                           PM
BG Protection Plan.

        19.    Given the actual value of the Engine Performance Restoration Kit, more than

                                                            Defendant’s Lifetime BG Protection
$20.00 of the amount Plaintiff paid was for the cost of the Defendant's

Plan.

        20.                                Plaintiff’s Vehicle, the Lifetime BG Protection Plan
               Under Plan 2, applicable to Plaintiff's

obligates Defendant to pay for repairs to the engine, among other systems.

        21.    Defendant’s Lifetime BG Protection Plan is a "vehicle
               Defendant's                                  “vehicle protection product

warranty” as that term is defined by § 385.403(8) R.S.Mo.
warranty"

        22.    On or about July 15, 2019, with 81,137 miles on the odometer, Plaintiff presented

the Vehicle to Audi Shawnee Mission because of an illuminated malfunction indicator lamp.

        23.    Audi Shawnee Mission diagnosed internal engine damage, requiring over $6,600

of repairs.

        24.    The repairs to the engine of the Vehicle are covered under the Lifetime BG

Protection Plan.

        25.    Pursuant to § 385.406 R.S.Mo., to sell, or offer for sale, a vehicle protection product



                                            Page 3 of 10
                                                                                                      Electronically
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
 Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 5 of 11 PageID #: 13




in Missouri, Defendant was required to comply with the provisions of the Missouri Vehicle

Protection Product Act, §§ 385.400 to 385.436. R.S.Mo.

       26.     Defendant has failed to comply with the provisions of the Missouri Vehicle

Protection Product Act.

       27.     Defendant did not register with the Missouri Department of Commerce and

Insurance, in violation of § 385.409 R.S.Mo.

       28.     Defendant did not obtain a warranty reimbursement insurance policy issued by an

insurer authorized to do business within Missouri that provides that the insurer will pay to, or on




                                                                                                                                                                        PM
behalf of, Defendant one hundred percent of all sums that Defendant is legally obligated to pay

             Defendant’s contractual obligations under the Lifetime BG Protection Plan, in
according to Defendant's

                          R.S.Mo.
violation of § 385.409(1) R. S.Mo.

       29.                                               stockholder’s equity of fifty million
               Defendant did not maintain a net worth or stockholder's

dollars, in violation of § 385.409(2) R.S.Mo.

       30.     The Lifetime BG Protection Plan does not state that the obligations of the warrantor

to the warranty holder are guaranteed under a warranty reimbursement insurance policy or that the

obligations of Defendant are backed by the full faith and credit of Defendant, in violation of §

385.418(1) R.S.Mo.

       31.     The Lifetime BG Protection Plan does not state that Plaintiff is entitled to make a

direct claim against the warranty reimbursement insurer upon the failure of Defendant to pay any

claim or meet any obligation under the terms of the Lifetime BG Protection Plan within sixty days

after proof of loss has been filed, in violation of § 385.418(2) R.S.Mo.

       32.     The Lifetime BG Protection Plan does not state the name of the insurer of the

warranty reimbursement insurance policy, in violation of § 385.418(3) R.S.Mo.



                                            Page 4 of 10
                                                                                                          Electronically
                                                                                                          Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
 Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 6 of 11 PageID #: 14




        33.      Defendant made false and misleading statements, in connection with the Engine

Performance Restoration Kit, EPR Engine Performance Restoration, and Advanced Formula

MOA, in violation of § 385.424 R.S.Mo.

        34.      Upon information and belief, Defendant does not keep accurate accounts, books,

and records concerning transactions regulated under the Missouri Vehicle Protection Product Act,

in violation of § 385.427.1 R.S.Mo.

        35.      Plaintiff and the putative class members defined herein paid more for the consumer

protection product than they would have had to absent Defendant's
                                                      Defendant’s unlicensed involvement.




                                                                                                                                                                            PM
                      This Action Is Properly Maintainable as a Class Action

        36.      Upon information and belief, Defendant continues to sell or offer for sale its vehicle

protection products without having a license to do so and without ensuring adequate performance

under its warranty.

        37.      This action is properly maintainable as a class action pursuant to Missouri Supreme

Court Rule 52.08 and § 407.025 RSMo.

        38.      The class consist of the following persons: (1) All Missouri residents (2) that

purchased a consumer protection product manufactured by Defendant, (2) during the five-year

       prior to
period prior to the
                the filing of Plaintiff's
                    filing of Plaintiff’s Petition.
                                          Petition.

        39.      The class is so numerous and so geographically diverse that joinder is

impracticable.

        40.      Upon information and belief, the class consists of over 100 people.

        41.      There are questions of law and fact common to the class, including, but not limited

                                       “consumer protection product"
to: (1) whether a consumer purchased a "consumer            product” as that term is defined by

             R.S.Mo.;
§ 385.403(7) R. S.Mo.; (2) whether Defendant possessed a license with the Director of the Missouri



                                               Page 5 of 10
                                                                                                        Electronically
                                                                                                        Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
 Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 7 of 11 PageID #: 15




Department of Commerce and Insurance at the time of the sale; and (3) whether Defendant violated

the MMPA and/or the common law by offering a product for sale in Missouri without a license.

       42.     Plaintiff is a member of the class he seeks to represent.

       43.     Members of the classes are so numerous that joinder is impracticable.             On

information and belief, Defendant is a high-volume business that sells hundreds if not thousands

of consumer protection products each year in Missouri

       44.     There are no unique defenses Defendant can assert against Plaintiff individually, as

distinguished from the class.




                                                                                                                                                                          PM
       45.     Plaintiff’s claims are typical of the class he seeks to represent: Defendant sold a
               Plaintiffs

vehicle protection product, with a warranty, to Plaintiff although Defendant was not licensed in

                                          Plaintiff’s claims
the State of Missouri as required by law. Plaintiff's claims and
                                                             and the
                                                                 the putative
                                                                     putative class
                                                                              class member's
                                                                                    member’s claims
                                                                                             claims

are based on the same legal theories and arise from the same unlawful conduct, thereby resulting

in the same injury to Plaintiff and the putative class members.

       46.     Plaintiff will fairly and adequately represent the putative class members. Plaintiff

has retained counsel experienced in the prosecution of class actions. Plaintiff is committed to

vigorously prosecuting
vigorously prosecuting the
                       the claims
                           claims presented
                                  presented in
                                            in this
                                               this petition.
                                                    petition. Neither
                                                              Neither Plaintiff
                                                                      Plaintiff nor
                                                                                nor Plaintiff's
                                                                                    Plaintiff’s

                                         conflict with
counsel have any interests adverse or in conflict with absent
                                                       absent class members. Rather,
                                                              class members. Rather, Plaintiffs
                                                                                     Plaintiff’s

                                                  Defendant’s interests.
interests and those of his are antagonistic to of Defendant's interests.

       47.     A class action will provide a fair and efficient method to adjudicate this controversy

since the claims of the class members are virtually identical in that they raise the same questions

of law and involve the same methods of collection by Defendant.

       48.     The purposes of the MMPA will be best effectuated by a class action.




                                            Page 6 of 10
                                                                                                         Electronically
                                                                                                         Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
 Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 8 of 11 PageID #: 16




          49.   A class action is superior to other methods for the fair and efficient adjudication of

this controversy. Because the damages suffered by the individual class members may be relatively

small compared to the expense and burden of litigation, it is impracticable and economically

infeasible for class members to seek redress individually.

          50.   There will be no unusual difficulty in the management of this action as a class

action.

          51.   Plaintiff and
                Plaintiff and Plaintiff's
                              Plaintiff’s counsel
                                          counsel have
                                                  have the
                                                       the necessary
                                                           necessary resources
                                                                     resources to
                                                                               to adequately
                                                                                  adequately and
                                                                                             and

vigorously litigate
vigorously litigate this
                    this class
                         class action.
                               action. Plaintiffs
                                       Plaintiff’s counsel
                                                   counsel will
                                                           will fairly and adequately
                                                                fairly and adequately represent
                                                                                      represent and
                                                                                                and




                                                                                                                                                                           PM
protect the interests of the class.

          52.   The loss suffered by individual class members is calculable and ascertainable.

                                   COUNT I
           VIOLATIONS OF THE MISSOURI MERCHANDISING PRACTICES ACT

          53.   Plaintiff re-alleges and incorporates by reference all of the above paragraphs.

          54.                           members defined
                Plaintiff and the Class members         herein are
                                                defined herein are each
                                                                   each aa "Person,"
                                                                           “Person,” as
                                                                                     as defined
                                                                                        defined by
                                                                                                by

§ 407.010(5) RSMo.

          55.   Defendant is
                Defendant is aa "Person"
                                “Person” as
                                         as defined
                                            defined by
                                                    by §
                                                       § 407.010(5)
                                                         407.010(5) RSMo.

          56.   The Vehicle and the Engine Performance Restoration Kit, EPR Engine

                                                      “merchandise” as defined by §
Performance Restoration, and Advanced Formula MOA are "merchandise"

407.010(4) RSMo.

          57.   Plaintiff’s purchase
                Plaintiffs  purchase of
                                     of the Engine Performance Restoration Kit is
                                                                               is aa "Sale"
                                                                                     “Sale” or
                                                                                            or is
                                                                                               is in
                                                                                                  in

connection with
connection with aa "Sale"
                   “Sale” as
                          as defined
                             defined by
                                     by § 407.010(6) and § 407.020 R.S.Mo.

          58.   The purchases of the Vehicle and the Engine Performance Restoration Kit are

primarily for personal, family, or household purposes.




                                             Page 7 of 10
                                                                                                      Electronically
                                                                                                      Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
 Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 9 of 11 PageID #: 17




          59.    In connection with the sale of the service contract to Plaintiff and the class

members, Defendant committed deception, fraud, false pretense, false promise, misrepresentation,

unfair practice or the concealment, suppression, or omission of a material fact, in violation of §

407.020 RSMo., and all corresponding regulations.

          60.    The Missouri Vehicle Protection Product Act is a state law intended to protect the

public.

          61.   An unfair business practice under the MMPA includes any method, use or practice

that violates a state law intended to protect the public, per 15 C.S.R. § 60-8.090.




                                                                                                                                                                        PM
          62.                                       Defendant’s violations of § 407.020 R.S.Mo.,
                As a direct and proximate result of Defendant's

Plaintiff suffered an ascertainable loss of money and/or property, and seeks relief pursuant to §

407.025 RSMo.

          63.                                                                attorney’s fees
                Pursuant to § 407.025 RSMo., Plaintiff seeks actual damages, attorney's fees and

court costs.

          WHEREFORE, Plaintiff Deshoun Goodwin, individually, and on behalf of those similarly

situated, prays the Court enter a judgment against Defendant BG Products, Incorporated, and grant

the following relief:

                (a)     Enter an order certifying this action as a class action and appointing

                        Deshoun Goodwin as the class representative;

                (b)     Enter an order appointing Bryan E. Brody and Alexander J. Cornwell of

                        Brody & Cornwell, LLC as class counsel;

                (c)     Enter judgment in favor of Plaintiff and the class members for all actual

                        damages recoverable pursuant to § 407.020 RSMo;




                                            Page 8 of 10
                                                                                                       Electronically
                                                                                                       Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 10 of 11 PageID #: 18




                (e)     Enter judgment awarding
                        Enter judgment awarding class
                                                class counsel
                                                      counsel costs, reasonable attorney's
                                                              costs, reasonable attorney’s fees
                                                                                           fees

                        pursuant to § 407.025 RSMo. and all expenses of this action to be paid by

                        Defendant, and to require Defendant to pay the costs and expenses of class

                        notice and administration;

                (f)     In the event
                        In the event no
                                     no Class
                                        Class is
                                              is certified,
                                                 certified, enter
                                                            enter judgment
                                                                  judgment in
                                                                           in each Plaintiff’s favor
                                                                              each Plaintiffs  favor

                                   damages for
                        for actual damages for Defendant's
                                               Defendant’s violations
                                                           violations with
                                                                      with respect to Plaintiff,
                                                                           respect to Plaintiff, in
                                                                                                 in

                        particular, plus
                        particular, plus his
                                         his attorney's
                                             attorney’s fees and costs;
                                                        fees and costs; and
                                                                        and

               (g)      Enter judgment awarding prejudgment interest, post
                                                                      post-judgment
                                                                           judgment interest,




                                                                                                                                                                         PM
                        costs, and any further and additional relief as the Court deems Plaintiff

                        and/or the Class may be entitled.

                                  – MONEY HAD AND RECEIVED
                         COUNT II —

       64.     Plaintiff re-alleges and incorporates by reference all of the above paragraphs.

       65.     Defendant has received monies to which it was not entitled pursuant to the

consumer protection products paid for by Plaintiff and the putative class members.

       66.     Defendant appreciated the benefit of the monies it improperly obtained through the

consumer protection products paid for by Plaintiff and the putative class members.

       67.     Defendant unjustly received monies that it did not have the legal authority to assess

or collect from Plaintiff and the putative class members.

       68.     Plaintiff and the putative class members are entitled to a return of said monies.

       WHEREFORE, Plaintiff Deshoun Goodwin, individually, and on behalf of those similarly

situated, prays the Court enter judgment against Defendant BG Products, Incorporated, and grant

the following relief:




                                             Page 9 of 10
                                                                                                  Electronically
                                                                                                  Electronically Filed - St Louis County - August 27, 2020 -- 05:14 PM
Case: 4:20-cv-01569-PLC Doc. #: 1-1 Filed: 11/02/20 Page: 11 of 11 PageID #: 19




           (a)    Enter an order certifying this action as a class action and appointing

                  Deshoun Goodwin Stamps as the class representative;

           (b)    Enter an order appointing Bryan E. Brody and Alexander J. Cornwell of

                  Brody & Cornwell, LLC as class counsel;

           (c)    Enter judgment in favor of Plaintiff and the class members for all actual

                  damages;

            (e)   Enter judgment awarding
                  Enter judgment awarding class
                                          class counsel
                                                counsel costs,
                                                        costs, reasonable
                                                               reasonable attorney's
                                                                          attorney’s fees
                                                                                     fees and
                                                                                          and

                  all expenses of this action to be paid by Defendant, and to require Defendant




                                                                                                                                                                    PM
                  to pay the costs and expenses of class notice and administration;

            (f)   In the event
                  In the event no
                               no Class
                                  Class is
                                        is certified,
                                           certified, enter
                                                      enter judgment
                                                            judgment in
                                                                     in each Plaintiff’s favor
                                                                        each Plaintiffs  favor

                  for actual
                  for actual damages
                             damages for Defendant’s violations
                                     for Defendant's violations with
                                                                with respect to Plaintiff,
                                                                     respect to Plaintiff, in
                                                                                           in

                  particular,; and

           (g)    Enter judgment awarding prejudgment interest, post
                                                                post-judgment
                                                                     judgment interest,

                  costs, and any further and additional relief as the Court deems Plaintiff

                  and/or the Class may be entitled.



                                                Respectfully submitted,

                                                BRODY & CORNWELL

                                                /s/ Bryan E. Brody
                                                Bryan E. Brody, #57580
                                                Alexander J. Cornwell, #64793
                                                7730 Carondelet Avenue, Suite 135
                                                Clayton, Missouri 63105
                                                Phone: (314) 932-1068/Fax: (314) 228-0338
                                                bbrody@ brodyandcornwell.com
                                                acornwell@brodyandcornwell.com
                                                          for Plaintiff
                                                Attorneysfor  Plaintiff



                                      Page 10 of 10
